
	
		I
		111th CONGRESS
		1st Session
		H. R. 4372
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Graves (for
			 himself and Mr. Cleaver) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to establish a
		  pilot program for evaluating technologies that are likely to prevent adverse
		  weather effects associated with freezing temperatures on bridges, improve
		  bridge safety, extend the life of bridges, and promote energy efficiency on
		  bridges on the National Highway System.
	
	
		1.Short titleThis Act may be cited as the
			 Bridge Ice and Snow Prevention Pilot Program Act of
			 2009.
		2.Pilot
			 Program
			(a)In
			 generalThe Secretary of Transportation shall establish and
			 implement a pilot program to evaluate the effectiveness and efficiency of the
			 use of technologies to prevent ice, snow, and other adverse weather effects
			 associated with freezing temperatures on bridges on the National Highway
			 System.
			(b)Grant
				(1)In
			 generalThe Secretary may make grants to not more than 5 States
			 to conduct projects under the pilot program.
				(2)ApplicationsA
			 State seeking a grant under the pilot program shall submit an application to
			 the Secretary in such form, and containing such information, as the Secretary
			 may require.
				(c)Eligibility
				(1)Selection of
			 highway bridges
					(A)In
			 generalIn awarding grants under the pilot program, the Secretary
			 shall select not more than 20 highway bridges for participation in the
			 program.
					(B)Bridge
			 requirementsThe Secretary may select a highway bridge under
			 subparagraph (A) only if the bridge is—
						(i)not
			 greater than 500 feet in length; and
						(ii)on
			 the National Highway System.
						(2)Selection of
			 technologiesThe Secretary
			 shall select technologies to be tested under the pilot program that are likely
			 to improve bridge safety, extend the life of a bridge, and promote energy
			 efficiency.
				(d)Federal
			 shareThe Federal share payable on account of a project carried
			 out under the pilot program shall not exceed 80 percent of the cost of the
			 project.
			(e)Duration of
			 pilot programThe Secretary shall carry out the pilot program for
			 a period of no more than 5 fiscal years.
			(f)Final
			 Report
				(1)In
			 generalNot later than 6 months after the last day of the pilot
			 program, the Secretary shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Environment
			 and Public Works of the Senate a report that describes the effectiveness and
			 benefits of the technologies tested under the pilot program.
				(2)ContentsThe
			 report shall describe, at a minimum, the following:
					(A)The cost
			 effectiveness of each technology used.
					(B)The safety impacts
			 of each technology tested and of the pilot program as a whole.
					(C)Any change in the
			 expected life span of each bridge participating in the pilot program due to the
			 technologies used.
					(D)The net effect of
			 the pilot program on job creation or job loss.
					(E)Recommendations
			 for—
						(i)an
			 improved or expanded program, if appropriate; and
						(ii)the
			 use of advanced bridge technology to prevent ice, snow, and other adverse
			 weather effects associated with freezing temperatures on bridges on the
			 National Highway System.
						(g)Authorization of
			 appropriationsTo carry out this section, there is authorized to
			 be appropriated out of the Highway Trust Fund (other than the Mass Transit
			 Account) $5,000,000 for fiscal year 2011.
			(h)Availability of
			 amounts
				(1)In
			 generalAmounts made
			 available to carry out this section shall be available for obligation in the
			 same manner as funds apportioned under chapter 1 of title 23, United States
			 Code, except that the Federal share payable on account of a project carried out
			 under the pilot program shall be determined in accordance with this section and
			 such funds shall not be transferable and shall remain available for the
			 duration of the pilot program.
				(2)LimitationA
			 State may not receive a total of more than $2,000,000 in grants under the pilot
			 program.
				(3)Prohibition of
			 earmarksNone of the funds appropriated to carry out this section
			 may be used for a congressional earmark, as defined in clause 9(e) of Rule XXI
			 of the Rules of the House of Representatives of the 111th Congress.
				(i)Report to
			 Congress relating to competitive proceduresIf grants are awarded under this section
			 using procedures other than competitive procedures, the Secretary shall submit
			 to Congress a report explaining why competitive procedures were not
			 used.
			3.DefinitionIn this Act, the term State
			 has the meaning given that term in section 101(a) of title 23, United States
			 Code.
		
